Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 19, 2018

                                     No. 04-18-00097-CR

                                 Ruben Gian Antonio LOPEZ,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR5998W
                        The Honorable Joey Contreras, Judge Presiding


                                        ORDER
         On May 30, 2018, we granted Appellant’s first motion for a thirty-day extension of time
to file the brief—until June 10, 2018.
        To date, despite two reminder phone calls to counsel, no brief or motion for extension of
time to file the brief has been filed.
        We ORDER Appellant’s court-appointed attorney Patrick B. Montgomery to file either a
motion to dismiss or the brief within TEN DAYS of the date of this order. If no brief or motion
is filed by that date, we will abate this appeal to the trial court for an abandonment hearing
without further notice. See TEX. R. APP. P. 38.8(b)(2).
         Appellant’s attorney Patrick B. Montgomery is cautioned that, to protect Appellant’s
rights, this court may initiate proceedings under Rule 38. See id. R. 38.8(b)(4).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2018.
___________________________________
KEITH E. HOTTLE,
Clerk of Court